


1

2




4




5




6




7




8

SUPERIOR COURT OF THE STATE OF CALIFORNIA




9

FOR THE COUNTY OF LOS ANGELES




10

CENTRAL DISTRICT




11






12

IRONRIDGE GLOBAL IV, LTD.,




13

Plaintiff,




14

v.




15

XSUNX, INC.,

16

Case No: BC 484549




ORDER FOR APPROVAL OF STIPULATION FOR SETTLEMENT OF CLAIMS

Defendant.

17




18




Date: Time: Dept:




June 27, 2012

8:30 am

38




19

Trial Date:  None Set




20




21

The Joint Ex Parte Motion for Court Approval of Stipulated Settlement
 ("Motion"), filed




22

by Plaintiff Ironridge Global IV, Ltd. ("Plaintiff') and Defendant XsunX,
Inc.("Defendant"), came




23

on for hearing on June  26, 2012 at 8:30 am in Department  38 of the
above-entitled  court,  the




24

Honorable Maureen Duffy-Lewis, Judge presiding.




25

The  Court  having  considered  the motion  and supporting  papers,  the  oral
 arguments  of




26

counsel, having  been presented  with a Stipulation  for Settlement  of Claims
 ("Stipulation"), and




27

good cause appearing therefor,




28




1

 ORDER FOR APPROVAL OF STIPULATION FOR SETTLEMENT OF CLAIMS










1

IT IS HEREBY ORDERED AS FOLLOWS:






2

1.

The Stipulation, attached hereto as Exhibit A and incorporated herein by
reference,






3

is approved in its entirety;




4

2.

Plaintiff owns bona fide outstanding claims against Defendant, and the terms and




5

conditions of the issuance and exchange of such claims for free-trading shares
of common stock of




6

Defendant, as set forth in the Stipulation, are approved after a hearing upon
the fairness of such




7

terms and conditions at which Plaintiff, the only person to whom it is proposed
to issue securities




8

in such exchange, had the right to appear;




9

3.

The above-entitled action is dismissed in its entirety; provided that the Court
shall




10

retain jurisdiction  to enforce the terms  of this Order by a motion under
California  Code of Civil




11

Procedure Section 664.6.




12

IT IS SO ORDERED.




13




14

DATED:  June 27, 2012




15




16







Hon. Maureen Duffy-Lewis

Judge of the Superior Court




17




18




19




20




21




22




23




24




25




26




27




28

2

ORDER FOR APPROVAL OF STIPULATION FOR SETTLEMENT OF CLAIMS





13

SUPERIOR COURT OF THE STATE OF CALIFORNIA

14

FOR THE COUNTY OF LOS ANGELES

15

CENTRAL DISTRICT

16

IRONRIDGE GLOBAL IV, LTD.,

17

Plaintiff,

18

v.

19




20

XSUNX, INC,

Case No: BC 484549







STIPULATION FOR SETTLEMENT OF CLAIMS




21

Defendant.




22

Date: Time: Dept:

June 27,2012

8:30 a.m.

38




23

Trial Date:  None Set




24






25

Plaintiff Ironridge  Global IV, Ltd. ("Plaintiff') and defendant XsunX,  Inc.
("Defendant"),




26

hereby stipulate to the facts, terms, and conditions contained in the [Proposed]
 Order Approving






27

Stipulation for Settlement of Claims ("Order") submitted herewith and
incorporated  herein by this




28

reference, and further stipulate and agree as follows:




1




STIPULATION FOR SETTLEMENT OF CLAIMS










1.

Plaintiff and Defendant request that the Court enter an order substantially in
the




2

form of the concurrently filed proposed Order.




3

2.

Defendant is a development stage company and is engaged in the development and




4

marketing of a hybrid manufacturing solutions and technology to manufacturers of
solar products




5

in the renewable energy industry globally and in the United States, including in
Los Angeles,




6

California.  Defendant is a public company whose stock is traded on the
over-the-counter market




7

under the trading symbol "XSNX."




8

3.

Plaintiff owns bona fide claims (the "Claims") against Defendant in an aggregate




9

amount in excess of 494,560.86 (the "Claim Amount"). Defendant has not paid the
amount due on




10

the Claims.  Plaintiff filed the above-captioned collection action, which the
parties now seek to




11

settle by this Stipulation and the proposed Order.




12

4.

Defendant desires to settle the Claims in exchange for the issuance to Plaintiff
of




13

shares of Defendant's common stock ("Common Stock"). Plaintiff desires to accept
such shares




14

accordance with the terms of this Stipulation, subject to court approval
following a hearing as




15

envisioned by Section 25017([)(3) of the California Corporations Code, and
Section 3(a)(10) of




16

the federal Securities Act of 1933, as amended (the "Securities Act").




17

5.

Plaintiff has agreed to the proposed settlement terms and conditions, and
believes






18

that they are sufficiently fair such that Plaintiff is willing to enter into
this Stipulation.  In addition,




19

Defendant's board of directors has considered the proposed transaction and has
resolved that its




20

terms and conditions are fair to, and in the best interests of, Defendant and
its stockholders.




21

Accordingly, both parties request Court approval of the settlement provided for
herein as fair,




22

reasonable and adequate.  The parties submit this Stipulation to the Court on ex
parte application,




23

and request that the Court enter an Order approving this Stipulation following
the hearing thereon.




24

6.

It is the intent and effect of this Stipulation that the Order, when signed,
shall end,




25

finally and forever any claim to payment or compensation of any kind or nature
that Plaintiff had,




26

now has, or may assert in the future against Defendant arising out of the
Claims.  In this regard,




27

and subject to compliance with the Order, effective upon the execution of the
Order, each party




28

2




STIPULATION FOR SETTLEMENT OF CLAIMS










1

hereby releases and forever discharges the other party, including all of the
other party's officers,




2

directors, members, managers, representatives, agents and attorneys, from any
and all claims,




3

demands, debts, liabilities, obligations, and causes of action, whether known or
unknown, at law




4

or in equity, suspected or unsuspected, fixed or contingent, arising out of,
connected with, or




5

incidental to the Claims.  Each party further agrees that with respect to the
matters released herein,




6

such party expressly waives any and all rights and benefits conferred upon it by
the provisions of




7

California Civil Code Section 1542 and any similar law of any state or territory
of the United




8

States.

California  Civil Code  Section 1542  provides, in  full,  as  follows:

"§1542  General




9

Release-Claim Extinguished.  A general release does not extend to Claims which
the creditor




10

does not know or suspect to exist in his or her favor at the time of executing
the release, which if




11

known by him or her must have materially affected his or her settlement with the
debtor."




12

7.

In full and final settlement of the Claims, Defendant will issue and deliver to




13

Plaintiff the sum of 27,500,000 shares of Common Stock (the "Initial Issuance"),
subject to the




14

subsequent adjustment and ownership limitations set forth below.




15

8.

No later than the third business day following the date that the Court enters
the




16

Order, time being of the essence, Defendant shall take or cause to be taken all
such necessary




17

action including, without limitation, the execution and delivery of such further
instruments  and




18

documents, as may be reasonably requested by any party for such purposes or
otherwise necessary




19

to complete or perfect the transaction contemplated hereby, including, but not
limited to:  (a)




20

deliver a copy of the Order to Defendant's transfer agent, (b) cause its legal
counsel to issue an




21

opinion to Defendant's  transfer agent, in form and substance acceptable to
Plaintiff and such




22

transfer agent, that the shares of Common Stock to be issued pursuant to the
Order (i) are legally




23

issued, fully paid and non-assessable, (ii) are exempt from registration under
the Securities Act,




24

and (iii) may  be issued without restrictive legend, and  may be resold by
 Purchaser  without




25

restriction;  (c)  transmit  via  email,  facsimile  and  overnight   delivery
 an   irrevocable  and




26

unconditional instruction to Defendant's stock transfer agent, in form and
substance acceptable to




27

Plaintiff and such transfer agent, to reserve and issue all shares of Common
Stock required by the




28

3




STIPULATION FOR SETTLEMENT OF CLAIMS










1

Order; and (d) issue the Initial Issuance, as Direct Registration System (DRS)
shares to Plaintiffs




2

balance  account  with  The  Depository  Trust  Company  (DTC)  or  through  the
 Fast  Automated




3

Securities Transfer (FAST) Program of DTC's Deposit/Withdrawal  Agent Commission
 (DWAC)




4

system, without any restriction on transfer or resale.  The date upon which the
Initial Issuance is




5

complete and the shares have been received into Plaintiffs account and fully
cleared  for trading




6

shall be referred to as the "Issuance Date."




7

9.

From  the date  of this Stipulation  until  that  number  of consecutive
 trading  days




8

following the Issuance Date required for the aggregate trading volume of the
Common  Stock, as




9

recorded by the Bloomberg Professional service of Bloomberg LP ("Bloomberg"),
 to exceed $2.5




10

million  (the "Calculation  Period"),  Plaintiff will retain  (a) 1,500,000
 shares  of Common  Stock,




11

plus (b) that number of shares of Common Stock (the "Final Amount") with an
aggregate  value




12

equal to (i) the sum of the Claim Amount plus an 8% agent fee, and Plaintiffs
and Defendant's




13

reasonable attorney fees and expenses through the end of the Calculation Period,
(ii) divided by




14

80% of the following:  the volume weighted average price ("VWAP")  of the Common
Stock over




15

the  length  of  the Calculation  Period,  as reported  by Bloomberg,  not  to
 exceed  the arithmetic




16

average of the individual daily VWAPs of any five trading days during the
Calculation Period.




17

1 0.

At  any  time  during  the  Calculation  Period  the  issued  shares  are  less
 than  any




18

reasonable possible Final Amount, a daily VWAP  is below 80% of the closing
price on the day




19

before the Issuance  Date, Defendant  will reserve and issue additional  shares
of Common  Stock




20

(each, an "Additional Issuance") as soon as possible, and in any event within
one day (time being




21

of the  essence)  of  any  request,  within  the  limitation  in the  paragraph
 below;  and  Company's




22

transfer agent, officers, directors and attorneys shall take all actions
necessary  to do so.  For each




23

day after Plaintiff requests an issuance that shares are not received into
Purchaser's account,  the




24

Calculation Period shall be extended by one trading day.




25

11.

Under no circumstances shall Defendant issue to Plaintiff at any one time a
number




26

of Shares which, when aggregated with all shares of Common  Stock then
beneficially  owned  or




27

controlled by Plaintiff or its affiliates, at such time exceed 9.99% of the
total number of shares of




28

4




STIPULATION FOR SETTLEMENT  OF CLAIMS










1

Common Stock then outstanding.




2

12.

At the end of the Calculation Period, (a) if the sum of the Initial Issuance and
any




3

Additional Issuances is less than the Final Amount, Plaintiff shall issue
additional shares  of




4

Common Stock to Defendant as soon as possible, up to the Final Amount, and (b)
if the sum of the




5

Initial Issuance and any Additional Issuance is greater than the Final Amount,
Plaintiff shall




6

promptly return any remaining shares to Defendant or its transfer agent for
cancellation, ("Final




7

Adjustment").




8

13.

Defendant hereby represents, warrants and covenants as follows:

(a)  there are




9

currently 250,131,013 shares of Common Stock of Defendant issued and
outstanding; (b) the




10

shares of Common Stock to be issued pursuant to the Order are duly authorized,
and when issued




11

will be validly and legally issued, fully paid and non-assessable, free and
clear  of all liens,




12

encumbrances and preemptive and similar rights to subscribe for or purchase
securities; (c) the




13

shares to be issued pursuant to the Order (i) are exempt from registration under
the Securities Act,




14

(ii) are issuable without any restrictive legend, and (iii) may be resold by
Purchaser without




15

restriction; (d) Defendant has reserved from its duly authorized capital stock a
number of shares of




16

Common Stock equal to twice the number of shares that could be issued pursuant
to the terms of




17

the Order based on the most recent daily VWAP and will, if necessary, increase
the number of




18

shares reserved based on the lowest daily VWAP during the Calculation Period;
(e) if at any time




19

it appears reasonably possible that there may be insufficient authorized shares
to fully comply with




20

the Order, Defendant shall take all action required to immediately reserve
additional shares and, if




21

necessary, promptly increase its authorized shares so as to ensure its ability
to timely comply with




22

the Order, and may not reserve or issue any shares of Common Stock to any other
person unless




23

and until sufficient shares have been reserved for Plaintiff; (f) execution of
this Stipulation and




24

performance of the Order by Defendant and Plaintiff will not (i) conflict with,
violate, or cause a




25

breach or default under any agreements between Defendant and any creditor, or
any affiliate




26

thereof, including but not  limited to those related  to the account receivables
comprising  the




27

Claims, or (ii) require any waiver, consent, or other action of Defendant or any
creditor, or their




28

5




STIPULATION FOR SETTLEMENT OF CLAIMS








respective affiliates, that has not already been obtained in writing; (g)
Defendant hereby waives,




2

without limitation, any provision in any agreement related to the account
receivables comprising




3

the Claims requiring payments to be applied in a certain order, manner, or
fashion, or providing




4

for exclusive jurisdiction in any court other than this Court; (h) Defendant has
all necessary power




5

and authority to execute, deliver and perform all of its obligations under this
Stipulation; (i) the




6

execution, delivery and performance of this Stipulation by Defendant has been
duly authorized by




7

all requisite action on the part of Defendant, including without limitation
express approval by its




8

board of directors, (j) this Stipulation has been duly executed and delivered by
Defendant, and is




9

fully enforceable against Defendant in accordance with its terms; (k)  as of
 the date of  this




10

Stipulation and during the 90 calendar days prior to the date of this
Stipulation, neither Plaintiff




11

nor any of the creditors from whom Plaintiff acquired the Claims, nor any of
their affiliates, is or




12

was  an  affiliate of  Defendant; and  (l)  with  respect to  this Stipulation
 and  the  transactions




13

contemplated hereby (i) Plaintiff is acting solely in an arm's length capacity,
(ii) Plaintiff does not




14

make or has not made any representations or warranties other than those
specifically set forth




15

herein, (iii) Plaintiff has not and is not acting as a legal, financial,
accounting or tax advisor to




16

Defendant, or agent or fiduciary of Defendant, or in any similar capacity, and
(iv) any statement




17

made by Plaintiff or any of Plaintiffs  representatives, agents or attorneys  is
not  advice or a




18

recommendation to Defendant.




19

14.

Until at least 180 days after the end of the Calculation Period, neither
Plaintiff nor




20

any of its affiliates shall (a) hold any short position in the Common Stock, or
(h) engage in or




21

affect, directly or indirectly, any short sale of the Common Stock.




22

15.

For so long as Plaintiff or any of its affiliates holds any shares of Common
Stock,




23

neither Plaintiff nor any of its affiliates shall:   (a) vote any shares of
Common Stock owned or




24

controlled by it, exercise any dissenter's rights, execute or solicit any
proxies or seek to advise or




25

influence any  person  with  respect to  any  voting  securities  of  Defendant;
 or  (b)  engage  or




26

participate in any actions, plans or proposals that relate to or would result in
(i) Plaintiff or any of




27

its affiliates acquiring additional securities of Defendant, alone or together
with any other person,




28

6




STIPULATION FOR SETTLEMENT OF CLAIMS










1

which would result in Plaintiff and its affiliates collectively beneficially
owning or controlling, or




2

being deemed to beneficially own or control, more than 9.99% of the total
outstanding Common




3

Stock or other voting securities of Defendant at any one time, (ii) an
extraordinary corporate




4

transaction, such as a merger, reorganization or liquidation, involving
Defendant or any of its




5

subsidiaries, (iii) a sale or transfer of a material amount of assets of
Defendant or any of its




6

subsidiaries, (iv) any change in the present board of directors or management of
 Defendant,




7

including any plans or proposals to change the number or term of directors or to
fill any existing




8

vacancies on the board, (v) any material change in the present capitalization or
dividend policy of




9

Defendant, (vi) any other material change in Defendant's  business or corporate
structure, (vii)




10

changes in Defendant's  charter, bylaws or  instruments corresponding  thereto
or  other actions




11

which may impede the acquisition of control of Defendant by any person, (viii)
causing a class of




12

securities of Defendant to be delisted from a national securities exchange  or
to  cease  to be




13

authorized to  be quoted in an inter-dealer quotation system of a registered
national securities




14

association,  (ix)  causing  a  class  of  equity  securities  of  Defendant  to
 become  eligible  for




15

termination of registration pursuant to Section 12(g)(4) of the Securities
Exchange Act of 1934, as




16

amended, or  (x)  taking  any  action,  intention,  plan  or  arrangement
 similar  to  any  of  those




17

enumerated above.   The provisions of this paragraph may not be modified or
waived without




18

further order of the Court.




19

16.

Defendant shall indemnify, defend and hold Plaintiff and its affiliates harmless




20

with respect to all claims, actions and proceedings arising out or related to
this Stipulation or the




21

Order, including without limitation, any claim or action brought derivatively or
by any one or




22

more shareholders or creditors of Defendant.




23

17.

The parties to this Stipulation represent that each of them has been advised as
to the




24

terms and legal effect of this Stipulation and the Order provided for herein,
and that the settlement




25

and compromise stated herein is full and conclusive forthwith, subject to the
conditions stated




26

herein, and each attorney represents that his or her client has freely consented
to and authorized




27

this Stipulation after having been so advised.




28

7




STIPULATION FOR SETTLEMENT OF CLAIMS










1

18.

This Stipulation constitutes Defendant's answer to the Complaint in this Action.




2

Each party hereto waives a statement of decision, and the right to appeal from
the Order after its




3

entry.  Defendant further waives any defense based on the rule against splitting
causes of action.




4

There shall be no third party beneficiaries with respect to this Stipulation or
the Order.

The




5

prevailing party in any motion to enforce the terms of this Stipulation or  the
Order shall  be




6

awarded its reasonable attorney fees, costs and expenses arising out of or
relating to such motion.




7

Except as expressly set forth herein, each party shall bear its own attorneys'
fees, expenses and




8

costs.




9

19.

Upon entry of the Order approving this Stipulation, the Action shall be
dismissed in 10  its entirety with prejudice, except that the Court shall retain
jurisdiction to enforce the terms of the



11

Stipulation and Order by a motion brought by any party under Section 664.6 of
the California




12

Code of Civil Procedure.






13

20.

This Stipulation may be executed in counterparts and by facsimile, portable




14




15




16




17




18




19




20




21




22




23

[INTENTIONALLY BLANK]




24




25




26




27




28

8




STIPULATION FOR SETTLEMENT OF CLAIMS





1

document format (pdf), or other electronic format, each of which shall
constitute an original and




2

all of which together shall be deemed together as a single instrument.




3

IT IS SO STIPULATED:




4



5

DATED:  June

, 2012  

IRONRIDGE GLOBAL IV, LTD.




6




7

By:

 

 



8

Director




9

10

11




12




13




14




15



16

DATED:  June__, 2012




17

























XsunX, Inc.







By:  _____________________________




CEO




18




19




20

21




22

23




26




27




28




9




STIPULATION FOR SETTLEMENT OF CLAIMS



